Title: Thomas Jefferson to Nathaniel H. Hooe, 24 September 1810
From: Jefferson, Thomas
To: Hooe, Nathaniel H.


          
            
              Sir
              Monticello Sep. 24. 10.
            
             The preceding is the copy of a letter I wrote to mr John Dangerfield, which I had intended for yourself also, having always transacted the business which is the subject of it as a single concern, & remitted the amount of what was due to both the ladies in one sum.  you percieve by that that the double accident of distress for corn, & the delays of a tenant have caused my omission of paiment, which I have so much regretted.  Observing that the mill was well-stored with flour, I proceeded 3. or 4. days ago to require paiment & to distrain on failure.  mr Shoemaker was just then starting for Richmond with some boatloads of flour. it was the first time this season the state of the river had permitted it. he gave me such assurances that he would pay me out of that boatload cargo half the money due to mrs Dangerfield & yourself, and the other half out of the next, that I accepted his promise. the means he now possesses, and my power of over them with the determination to use it, cannot fail to enable me to send on the balance soon. in the mean time I have written to messrs Gibson & Jefferson to recieve the 250.D. which Shoemaker is now to pay and to place it in the Fredericksburg bank at the order of mrs Dangerfield and yourself by moieties. I state below what I understand to be the division of interests between you. be assured I shall not suffer this matter to rest till the balance is remitted; and accept my best wishes & esteem.
            
              Th:
              Jefferson
          
          
            
  
    Mrs Dangerfield.
    Mr Hooe

  
  
    Edmund
    70.
    D.
     Billy
    
    80.
    
    P.S. as I believe you are convenient will you be so good as to communicate this letter to mrs Dangerfield.
  
  
    Warner
    69.
    
    Tom
    74.
  
  
      Sampson
    60.
    
    Jack
    60.
  
  
      Polly
     40. 
    
    Sampson
     55 
  
  
    
    239
    
    
    269
  

          
        